DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co-application 15/950059. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the 1-23 of co-application 15/950059 with obvious wording variations. 



Claim Objections
Claim 4 and 6 is objected to because of the following informalities:  
In regards to claim 4, it appears the language should read “wherein said lid sensor” as appose to “wherein said lid motion sensor” to avoid antecedent basis rejection. Appropriate correction is required.
In regards to claim 6, the language “the metal element on the is magnetic” does not make sense. Please correct the typographical error. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al (US 2016/0354283).

Per claim 2, Cho teaches a medication compliance case for receiving a medication pack having a plurality of medication dose holders and wirelessly communicating with an external device (Abstract, Fig. 1B, 2, paragraph 0023, 0071 and 0073 teaches a pill box for receiving medication pack having plurality of medication dose holders (206) and wirelessly communicating with a user’s mobile phone or a server), said case comprising 
a base for removably receiving the medication pack (Fig. 1A and 2, and paragraph 0075);  
a lid attached to the base and having a closed position where the medication pack is covered and open position (0005, 0026, 0027 teaches lid attached to a box having open and close position);  
a medication pack sensor on the base configured to detect when the medication pack is removed from the medication compliance case (0030 and 0043 teaches plurality of sensors for detecting dose holder being removed from the medication pack); 
circuitry comprising a processor and a wireless link, wherein the medication pack sensor is connected to the circuitry and the circuitry is configured to emit a signal via the wireless link to the external device when the medication pack sensor detects removal of the medication pack from the base (0006, 0027-0028, 0030 and 0093 teaches circuitry comprising a processor and a wireless communication interface. 0027, 0038, 0051, 0071 and 0073 teaches emitting a signal via a wireless link to a user’s mobile device ; and 
a power source connected to the circuitry (0006, 0028 and 0037 teaches power system for powering the pillbox component).  

	Per claim 7, Cho teaches wherein the medication pack sensor comprises a capacitive, resistive, electromagnetic, piezoelectric, optical, inductive, mechanical, electromechanical, acoustic, or image processing sensor (0005 teaches pill box comprising plurality of different sensors such as optical sensor, image/camera sensor, mechanical sensor, etc.. Also see 0049).

Per claim 8, Cho teaches wherein the lid is attached to the base by a hinge (paragraph 0030 teaches lid having slide mechanism or hinge mechanism).  

	Per claim 9, Cho teaches wherein the lid is slidably attached to the base (paragraph 0030 teaches lid having slide mechanism or hinge mechanism).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2016/0354283).

Per claim 3, Cho in paragraph 0027 teaches a sensor capable of sensing/detecting position of the lid, open or close. In paragraph 0028, Cho teaches a power management system. But Cho does not explicitly teach wherein the circuitry is configured to power the medication pack sensor only when the lid sensor indicates that the lid is open. 


Per claim 4, Cho teaches comprising a latch, wherein said lid sensor comprises a latch sensor configured to detect at least one of opening and closing of the latch (current disclosure only mentions a latch mechanism and not a latch sensor, therefore, Cho in paragraph 0005, 0026, 0030 teaches that the electronic pill box can have plurality of different sensors for detecting closing and opening of the pillbox including a lid sensor along with a hinge mechanism that can determine/sense/track opening and closing of the electronic pill box).

Per claim 5, Cho teaches wherein the latch sensor comprises a capacitive, resistive, electromagnetic, piezoelectric, optical, inductive, mechanical, electromechanical, acoustic, or image processing sensor ((Cho in paragraph 0005 teaches pill box comprising plurality of different sensors such as optical sensor, image/camera sensor, mechanical sensor, etc. used to determine opening and closing of the electronic pill box. Also see 0049).
 
a medication compliance case for receiving a medication pack having a plurality of medication dose holders and wirelessly communicating with an external device, said case comprising (Abstract, Fig. 1B, 2, paragraph 0023, 0071 and 0073 teaches a pill box for receiving medication pack having plurality of medication dose holders (206) and wirelessly communicating with a user’s mobile phone or a server)
a base having an opening and an interior for removably receiving the medication pack (Fig. 1A and 2, and paragraph 0075);   
a latch for opening and closing the opening to the interior; a latch sensor configured to detect at least one of opening and closing of the latch to detect when the medication pack is removed from the medication compliance case (current disclosure only mentions a latch mechanism and not a latch sensor, therefore, Cho in paragraph 0005, 0026, 0030 teaches that the electronic pill box can have plurality of different sensors for detecting closing and opening of the pillbox including a lid sensor along with a hinge mechanism that can determine/sense/track opening and closing of the electronic pill box. Therefore, using the broadest reasonable interpretation, latch mechanism can be interpreted as a sensor sense it can determine opening and closing of an electronic box);
circuitry comprising a processor and a wireless link, wherein the latch sensor is connected to the circuitry and the circuitry is configured to emit a signal via the wireless link to the external device when the medication pack sensor detects removal of the medication pack from the base (0006, 0027-0028, 0030 and 0093 teaches circuitry comprising a processor and a wireless communication interface. 0027, 0038, 0051, ; and 
a power source connected to the circuitry (0006, 0028 and 0037 teaches power system for powering the pillbox component).

Per claim 18, see rejection of claim 5. 

Claims 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2016/0354283) as applied to claim 2 and further in view of Tufi (US 2013/0319902). 

Per claim 10, Cho teaches in rejection of claim 2-3 teaches sensor for the opening and closing position of the lid. 0005 teaches plurality of different sensors that can monitor the electronic box lid and dispensing of each pill. Also see Fig. 5A-6B and specifically Fig. 3 and accompanying paragraphs. 0081 teaches sensor for individual monitoring of each single pill in the sub-cavity. 0006, 0027-0028, 0030 and 0093 teaches circuitry comprising a processor and a wireless communication interface. 0027, 0038, 0051, 0071 and 0073 teaches emitting a signal via a wireless link to a user’s mobile device alerting of any warning such as lid being open. Also see Fig. 12a-12b that teaches detecting removal of the dose holder after sensing of the lid is sensed.
But Cho does not explicitly teach sensor which detects opening of a single dose holder. However, Tufi teaches medicine pack holder (abstract). Tufi further teaches comprising a dose holder sensor which detects opening of a single dose holder (0012, 0018 teaches sensor for detecting/sensing opening of a single dose from a blister pack). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Cho to use the method of Tufi of sensing each individual pill. The rationale would be to have a better inventory count, precise monitoring of each individual pill to protect the user/patient.

	Per claim 11, Cho in view of Tufi teaches wherein the dose holder sensor comprises a capacitive, resistive, electromagnetic, piezoelectric, optical, inductive, mechanical, electromechanical, acoustic, or image processing sensor (Cho in paragraph 0005 teaches pill box comprising plurality of different sensors such as optical sensor, image/camera sensor, mechanical sensor, etc.. Also see 0049. Also see Tufi paragraph 0042).

	Per claim 12, Cho in view of Tufi teaches comprising a frame attached to the base for removably receiving the medication pack (see Cho’s Fig. 1A, 1B and 2 and see Tufi Fig. 15).  

	Per claim 15, see rejection of claim 2 and 10. 
	Per claim 16, see rejection of claim 3 and 2. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2016/0354283) as applied to claim 2 and further in view of Bear et al (US 2013/0195326).

	Per claim 13 and 14, Cho does not explicitly teach wherein the frame is attached to the base by an attachment mechanism that raises the frame and medication pack above an upper surface of the base when the lid is opened and wherein the attachment mechanism comprises a spring hinge.  
	However, in an analogous art, Bear teaches a medication storage device (abstract). Bear further teaches wherein the frame is attached to the base by an attachment mechanism that raises the frame and medication pack above an upper surface of the base when the lid is opened (0059 and Fig. 2-4a teaches a frame attached to the base by an attachment mechanism that once the lid is open the extension lifts the dose container and brings the medication upwards) and wherein the attachment mechanism comprises a spring hinge (0058 spring hinge). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Cho to use the method of Bear to raise the medication once the lid is open. The rationale would be to help the user with removing the medicine easily (0059).


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2016/0354283) as applied to claim 2-3 and further in view of Lee et al (US 2018/0126273).

Per claim 6 and 19, Cho teaches wherein the latch comprises a metal element on the lid and a metal element on the base (hinges and latches that are used for boxes/doors are known to be metal. Therefore, using the broadest reasonable interpretation, Cho’s hinge will be interpreted as a metal element), wherein at least one of the metal element on the base and the metal element is magnetic (0035 teaches a releasable magnetic system used with the hinge/lid). 
But, Cho doesn’t explicitly teach comprises a Hall Effect sensor configured to detect at least one of opening and closing of the at least one magnetic metal element of the latch mechanism. 
In an analogous art, Lee teaches a Hall Effect sensor configured to detect at least one of opening and closing of the at least one magnetic metal element of the latch mechanism (0107 teaches using hall effect sensor in a medicine container to determine open and closed position). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Cho to use the known Hall Effect sensor as taught by Lee to determine opening and closing of electronic pill box. The rationale would be it’s an alternative way/sensor used for detecting an opening and closing of box since Hall Effect is known to be used for proximity, positioning, speed, closing/opening detection/sensing specially used in presence of a magnetic field. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhu et al (US 2014/0210594) Fig. 1-3, smart compartments of pill box. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685